DETAILED ACTION
This communication is a Final Action in response to correspondence filed on November 4, 2020. Claims 1, 11, and 16 have been amended. Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “[t]he system” in line 1 of the claim. It is unclear whether this limitation refers to “[a] system,” recited by claim 11, line 1, or “a system,” recited by claim 11, line 12. Examiner assumes that the limitation refers to “[a] system,” recited by claim 11, line 1. Examiner suggests revising claim 11 to recite “[a] computing system” in line 1 and revising claim 12 to recite “[t]he computing system” in line 1.
Claim 13 recites “[t]he system” in line 1 of the claim. It is unclear whether this limitation refers to “[a] system,” recited by claim 11, line 1, or “a system,” recited by claim 11, line 12. Examiner assumes that the limitation refers to “[a] system,” recited by claim 11, line 1. Examiner suggests revising claim 11 to recite “[a] computing system” in line 1 and revising claim 13 to recite “[t]he computing system” in line 1.
Claim 14 recites “[t]he system” in line 1 of the claim. It is unclear whether this limitation refers to “[a] system,” recited by claim 11, line 1, or “a system,” recited by claim 11, line 12. Examiner assumes that the limitation refers to “[a] system,” recited by claim 11, line 1. Examiner suggests revising claim 11 to recite “[a] computing system” in line 1 and revising claim 14 to recite “[t]he computing system” in line 1.
Claim 15 recites “[t]he system” in line 1 of the claim. It is unclear whether this limitation refers to “[a] system,” recited by claim 11, line 1, or “a system,” recited by claim 11, line 12. Examiner assumes that the limitation refers to “[a] system,” recited by claim 11, line 1. Examiner suggests revising claim 11 to recite “[a] computing system” in line 1 and revising claim 15 to recite “[t]he computing system” in line 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dijk et al. (US Publication No. 2015/0169629) in view of Green et al. (US Publication No. 2015/0356183) and further in view of Boskovic (US Publication No. 2012/0290652).

As to claim 1, van Dijk teaches a computer-implemented method comprising:
applying, by a computing system, a spectral clustering technique to at least a portion of a similarity graph to generate clusters of geographic sub-regions constituting geographic regions in a geographic area, wherein two geographic sub-regions, represented as vertices in the see e.g., [0010] for constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region similarity graph, [0024] for the clustering engine 135 identifying the other geographic regions by evaluating clusters of geographic regions that were generated using various clustering techniques, e.g., spectral clustering, as will be described in reference to FIG. 3, [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region, and [0038] for the system generating clusters of geographic regions based on the similarity values (304), each geographic region in a cluster having pair-wise similarity values with other geographic regions in the cluster that are greater than a threshold, the system constructing different similarity graphs for different geographic region types, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, each vertex in the similarity graph representing a particular geographic region, e.g., a city, and each edge connecting a first and second vertex).
van Dijk does not specifically disclose performing, by the computing system, a tf-idf technique to determine pages of a system associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region; and presenting, by the 
performing, by the computing system, a tf-idf technique to determine pages of a system associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region (see e.g., [0031] for a level of geographical partitions referring to a geographical area, having a specific resolution or granularity, and encompassing a geographical location and for example, a zip code, a city that includes the zip code, a region or province that includes the city, and the state that includes the region all being different geographical partitions that essentially form a hierarchy of levels, [0032] for each level of geographical partitions, the social networking system 140 identifying 315 relevant objects, such as pages and the relevant objects representing objects that one located within a geographical partition, such as a zip code, would find relevant, or objects with which one would be interested in interacting, [0035] for the social networking system 140 applying the term frequency-inverse document frequency (tf-idf) algorithm to identify objects specifically relevant to a level of geographical partitions, [0041] for the social networking system 140 ranking 320 the relevant objects associated with a level of geographical partitions, and [0045] for the social networking system 140 blending 360 or merging 360 the ranked relevant objects at each level of geographical partitions to generate a single set of relevant objects to recommend to the user); and
presenting, by the computing system, references to at least a portion of the pages as local suggestions to the user (see e.g., [0054] for the selected relevant objects for a user then being presented for display to a user in the social networking system 140 and the system providing a list of recommended objects for the user).

van Dijk in view of Green does not specifically disclose wherein two geographic sub-regions are linked based on a first condition relating to whether the two geographic sub-regions are within a selected radius of one another, wherein the radius is based at least on availability of transportation systems to traverse the geographic area. However, Boskovic teaches
wherein two geographic sub-regions [physical geographical location for the departure/arrival of a user and POI] are linked based on a first condition relating to whether the two geographic sub-regions are within a selected radius of one another, wherein the radius is based at least on availability of transportation systems [public transportation availability/number of rides available] to traverse the geographic area [user’s route] (see e.g., [0028] for the arrangement being configured to determine an area and/or radius of interest around a departure location, destination location, intermediate location (route node) and/or current location of a user and the area and/or radius being utilized to find potentially meaningful POIs of a number of users, taxi stops, location(s) relevant in terms of public transportation such as bus stops, tram stops, train platforms, ferry docks, or metro stations, and/or ride options (e.g. departure, destination or intermediate node locations of ride offers) offered by a number of users in order to facilitate determining the scenario, [0104] for element 1102 in the center of the graphical representation referring to e.g. physical geographical location for the departure location of the preferred journey, for instance, user A being eager to find a ride from street address X to street address Y, and element 1102 representing X then, [0105] for element 1104 referring to an optimum radius determined by the service and inside that radius most if not all relevant locations associated with the members of group A being deemed to reside in the light of the ride request, [0106] for the optimum radius being calculated based on formula: Optimum Radius=[Journey length Multiplier*{(1/Number of TN members within proximity)+Time Multiplier+1/Public Transportation availability Multiplier}]*1/Number of Rides Available, [0107] for availability of rides reducing the radius, [0109] for Public Transportation availability Multiplier being defined such that more public transportation options such as stops available (bigger multiplier) turns into a smaller radius, [0111] for thus, the service analyzing the departure location according to predetermined logic in order to find a radius of relevance, a kind of a geographical filter, for further determination of the transportation sharing scenario, [0112] for element 1106 referring to a public transportation location (e.g. stop), a POI or a ride offer (departure or intermediate node) location of a member of the user A's TN within the current optimum radius, and [0115] for element 1202 referring to destination location of a ride request, the element 1204 referring to the optimum (destination) radius again depending on the availability of rides and e.g. the journey length (distance) generally as was the case with the model of the departure location, and element 300 referring to locations such as end locations of other group A members' journeys, POI locations or public transportation locations that could suit the user A in terms of his/her ride request. A physical geographical location for the departure or arrival of a user is linked to a POI based on a condition relating to whether the physical geographical location for the departure or arrival of the user and the POI are within a selected radius of one another. The radius is based on public transportation availability and the number of rides available to traverse the user’s route.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk in view of Green wherein two geographic sub-regions are linked based on a first condition relating to whether the two geographic sub-regions are within a selected radius of one another, wherein the radius is based at least on availability of transportation systems to traverse the geographic area, as taught by Boskovic, for the benefit of only including the most meaningful and relevant geographic sub-regions (see e.g., Boskovic, [0028] and [0111]).

As to claim 2, the limitations of parent claim 1 have been discussed above. van Dijk teaches
wherein the geographic sub-regions are cities and the geographic regions are metropolitan areas including the cities (see e.g., [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region and [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).


partitioning the similarity graph by country (see e.g., [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).

As to claim 6, the limitations of parent claim 1 have been discussed above. van Dijk does not specifically disclose wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique. However, Green teaches
wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique (see e.g., [0004] for the social networking system recommending objects, such as pages (e.g., pages representing businesses, brands, or organizations to which users can connect by, for example, "liking" the page), of the social networking system to users of the social networking system based on the location of the user and [0036] for the term frequency for an object being determined based on the number of connections between the object and users located within the level of geographic partitions (e.g., the fan frequency for a page) and the inverse document frequency being the number of locations within a level of geographical locations, such as zip codes within a state or states within a country, with at least one user that has a connection with the object (e.g., the number of zip codes in which the page has been fanned)).


As to claim 7, the limitations of parent claim 1 have been discussed above. van Dijk does not specifically disclose wherein the performing a tf-idf technique comprises: normalizing a tf term by mf, where mf is a maximum number of likes by users in a metropolitan area for a page over all pages in the metropolitan area. However, Green teaches wherein the performing a tf-idf technique comprises:
normalizing a tf term by mf, where mf is a maximum number of likes by users in a metropolitan area for a page over all pages in the metropolitan area (see e.g., [0004] for the social networking system recommending objects, such as pages (e.g., pages representing businesses, brands, or organizations to which users can connect by, for example, "liking" the page), of the social networking system to users of the social networking system based on the location of the user and based on the location of the user, the social networking system identifying levels of geographical partitions encompassing the location of the user, such as neighborhoods, zip codes, cities, counties, regions, states, countries, etc. that encompass the user's primary residence to form a geographical hierarchy and [0041] for the social networking system 140 ranking the relevant objects within a level of geographical partitions based on the number of connections associated with a relevant object and for example, within a zip code, relevant objects with a larger number of connections to users located within the zip code being given a higher rank (e.g., pages fanned by more users are ranked higher)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk wherein the performing a tf-idf technique comprises: normalizing a tf term by mf, where mf is a maximum number of likes by users in a metropolitan area for a page over all pages in the metropolitan area, as taught by Green, for the benefit of ranking pages according to number of connections in a region (see e.g., Green, [0041]). 

As to claim 8, the limitations of parent claim 1 have been discussed above. van Dijk does not specifically disclose wherein the performing a tf-idf technique comprises: adjusting a value of a constant k to tune a ratio between a number of relatively small pages and a number of relatively large pages in the pages. However, Green teaches wherein the performing a tf-idf technique comprises:
adjusting a value of a constant k to tune a ratio between a number of relatively small pages and a number of relatively large pages in the pages (see e.g., [0045] for the social networking system 140 leveraging a Bayesian process analyzing the recent historical performance of the ranked relevant objects at each level of geographical partitions, or at locations within each level of geographical partitions (e.g. user fanning history over the past 90 days) to remove locally relevant objects which do not meet a certain threshold, such as the number of connections associated with the relevant object and the social networking system 140 then blending or merging the remaining objects into a single set of relevant objects to recommend to the user).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk wherein the performing a tf-idf technique comprises: adjusting a value of a constant k to tune a ratio between a number of relatively small pages and a number of relatively large pages in the pages, as taught by Green, for the benefit of leveraging the 

As to claim 9, the limitations of parent claim 1 have been discussed above. van Dijk does not specifically disclose wherein the performing a tf-idf technique comprises: counting only metropolitan areas in which a number of users who like a page satisfies a selected threshold amount for np, where np is a number of metropolitan areas with users who like a page. However, Green teaches wherein the performing a tf-idf technique comprises:
counting only metropolitan areas in which a number of users who like a page satisfies a selected threshold amount for np, where np is a number of metropolitan areas with users who like a page (see e.g., [0004] for the social networking system recommending objects, such as pages (e.g., pages representing businesses, brands, or organizations to which users can connect by, for example, "liking" the page), of the social networking system to users of the social networking system based on the location of the user and based on the location of the user, the social networking system identifying levels of geographical partitions encompassing the location of the user, such as neighborhoods, zip codes, cities, counties, regions, states, countries, etc. that encompass the user's primary residence to form a geographical hierarchy and [0036] for the inverse document frequency being the number of locations within a level of geographical locations, such as zip codes within a state or states within a country, with at least one user that has a connection with the object (e.g., the number of zip codes in which the page has been fanned)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk wherein the performing a tf-idf technique comprises: counting only metropolitan areas in which a number of users who like a page satisfies a np, where np is a number of metropolitan areas with users who like a page, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).

As to claim 10, the limitations of parent claim 1 have been discussed above. van Dijk does not specifically disclose applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user. However, Green teaches 
applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user (see e.g., [0004] for based on the location of the user, the social networking system identifying levels of geographical partitions encompassing the location of the user, such as neighborhoods, zip codes, cities, counties, regions, states, countries, etc. that encompass the user's primary residence to form a geographical hierarchy and [0039] for the social networking system 140 identifying objects that are unique to a level of geographical partitions to recommend to users based on the locality associated with the object, for example, the social networking system 140 identifying thresholds associated with the local popularity (LP) of an object, and a document frequency (DF) associated with the object, based on the thresholds the social networking system 140 filtering out objects which do not meet the LP and DF thresholds, in one example, the thresholds being determined empirically, the LP associated with an object being determined by identifying the number of connections associated with an object from a level of geographical partitions, and the document frequency characterizing how unique an object is to a level of geographical partitions).


As to claim 11, van Dijk teaches a system comprising:
at least one processor; and
a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
applying a spectral clustering technique to at least a portion of a similarity graph to generate clusters of geographic sub-regions constituting geographic regions in a geographic area, wherein two geographic sub-regions, represented as vertices in the similarity graph, are linked through a connection in the similarity graph (see e.g., [0010] for constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region similarity graph, [0024] for the clustering engine 135 identifying the other geographic regions by evaluating clusters of geographic regions that were generated using various clustering techniques, e.g., spectral clustering, as will be described in reference to FIG. 3, [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region, and [0038] for the system generating clusters of geographic regions based on the similarity values (304), each geographic region in a cluster having pair-wise similarity values with other geographic regions in the cluster that are greater than a threshold, the system constructing different similarity graphs for different geographic region types, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, each vertex in the similarity graph representing a particular geographic region, e.g., a city, and each edge connecting a first and second vertex).
van Dijk does not specifically disclose performing a tf-idf technique to determine pages of a system associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region; and presenting references to at least a portion of the pages as local suggestions to the user. However, Green teaches
performing a tf-idf technique to determine pages of a system associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region (see e.g., [0031] for a level of geographical partitions referring to a geographical area, having a specific resolution or granularity, and encompassing a geographical location and for example, a zip code, a city that includes the zip code, a region or province that includes the city, and the state that includes the region all being different geographical partitions that essentially form a hierarchy of levels, [0032] for each level of geographical partitions, the social networking system 140 identifying 315 relevant objects, such as pages and the relevant objects representing objects that one located within a geographical partition, such as a zip code, would find relevant, or objects with which one would be interested in interacting, [0035] for the social networking system 140 applying the term frequency-inverse document frequency (tf-idf) algorithm to identify objects specifically relevant to a level of geographical partitions, [0041] for the social networking system 140 ranking 320 the relevant objects associated with a level of geographical partitions, and [0045] for the social networking system 140 blending 360 or merging 360 the ranked relevant objects at each level of geographical partitions to generate a single set of relevant objects to recommend to the user); and
presenting references to at least a portion of the pages as local suggestions to the user (see e.g., [0054] for the selected relevant objects for a user then being presented for display to a user in the social networking system 140 and the system providing a list of recommended objects for the user).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of van Dijk to perform a tf-idf technique to determine pages of a system associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region; and present references to at least a portion of the pages as local suggestions to the user, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).
van Dijk in view of Green does not specifically disclose wherein two geographic sub-regions are linked based on a first condition relating to whether the two geographic sub-regions are within a selected radius of one another, wherein the radius is based at least on availability of transportation systems to traverse the geographic area. However, Boskovic teaches
wherein two geographic sub-regions [physical geographical location for the departure/arrival of a user and POI] are linked based on a first condition relating to whether the two geographic sub-regions are within a selected radius of one another, wherein the radius is based at least on availability of transportation systems [public transportation availability/number of rides available] to traverse the geographic area [user’s route] (see e.g., [0028] for the arrangement being configured to determine an area and/or radius of interest around a departure location, destination location, intermediate location (route node) and/or current location of a user and the area and/or radius being utilized to find potentially meaningful POIs of a number of users, taxi stops, location(s) relevant in terms of public transportation such as bus stops, tram stops, train platforms, ferry docks, or metro stations, and/or ride options (e.g. departure, destination or intermediate node locations of ride offers) offered by a number of users in order to facilitate determining the scenario, [0104] for element 1102 in the center of the graphical representation referring to e.g. physical geographical location for the departure location of the preferred journey, for instance, user A being eager to find a ride from street address X to street address Y, and element 1102 representing X then, [0105] for element 1104 referring to an optimum radius determined by the service and inside that radius most if not all relevant locations associated with the members of group A being deemed to reside in the light of the ride request, [0106] for the optimum radius being calculated based on formula: Optimum Radius=[Journey length Multiplier*{(1/Number of TN members within proximity)+Time Multiplier+1/Public Transportation availability Multiplier}]*1/Number of Rides Available, [0107] for availability of rides reducing the radius, [0109] for Public Transportation availability Multiplier being defined such that more public transportation options such as stops available (bigger multiplier) turns into a smaller radius, [0111] for thus, the service analyzing the departure location according to predetermined logic in order to find a radius of relevance, a kind of a geographical filter, for further determination of the transportation sharing scenario, [0112] for element 1106 referring to a public transportation location (e.g. stop), a POI or a ride offer (departure or intermediate node) location of a member of the user A's TN within the current optimum radius, and [0115] for element 1202 referring to destination location of a ride request, the element 1204 referring to the optimum (destination) radius again depending on the availability of rides and e.g. the journey length (distance) generally as was the case with the model of the departure location, and element 300 referring to locations such as end locations of other group A members' journeys, POI locations or public transportation locations that could suit the user A in terms of his/her ride request. A physical geographical location for the departure or arrival of a user is linked to a POI based on a condition relating to whether the physical geographical location for the departure or arrival of the user and the POI are within a selected radius of one another. The radius is based on public transportation availability and the number of rides available to traverse the user’s route.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of van Dijk in view of Green wherein two geographic sub-regions are linked based on a first condition relating to whether the two geographic sub-regions are within a selected radius of one another, wherein the radius is based at least on availability of transportation systems to traverse the geographic area, as taught by Boskovic, for the benefit of only including the most meaningful and relevant geographic sub-regions (see e.g., Boskovic, [0028] and [0111]).

As to claim 12, the limitations of parent claim 11 have been discussed above. van Dijk teaches
wherein the geographic sub-regions are cities and the geographic regions are metropolitan areas including the cities (see e.g., [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region and [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).

As to claim 13, the limitations of parent claim 11 have been discussed above. van Dijk teaches
partitioning the similarity graph by country (see e.g., [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).

As to claim 14, the limitations of parent claim 11 have been discussed above. van Dijk does not specifically disclose wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique. However, Green teaches 
wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique (see e.g., [0004] for the social networking system recommending objects, such as pages (e.g., pages representing businesses, brands, or organizations to which users can connect by, for example, "liking" the page), of the social networking system to users of the social networking system based on the location of the user and [0036] for the term frequency for an object being determined based on the number of connections between the object and users located within the level of geographic partitions (e.g., the fan frequency for a page) and the inverse document frequency being the number of locations within a level of geographical locations, such as zip codes within a state or states within a country, with at least one user that has a connection with the object (e.g., the number of zip codes in which the page has been fanned)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of van Dijk wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).

As to claim 15, the limitations of parent claim 11 have been discussed above. van Dijk does not specifically disclose applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user. However, Green teaches
applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user (see e.g., [0004] for based on the location of the user, the social networking system identifying levels of geographical partitions encompassing the location of the user, such as neighborhoods, zip codes, cities, counties, regions, states, countries, etc. that encompass the user's primary residence to form a geographical hierarchy and [0039] for the social networking system 140 identifying objects that are unique to a level of geographical partitions to recommend to users based on the locality associated with the object, for example, the social networking system 140 identifying thresholds associated with the local popularity (LP) of an object, and a document frequency (DF) associated with the object, based on the thresholds the social networking system 140 filtering out objects which do not meet the LP and DF thresholds, in one example, the thresholds being determined empirically, the LP associated with an object being determined by identifying the number of connections associated with an object from a level of geographical partitions, and the document frequency characterizing how unique an object is to a level of geographical partitions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of van Dijk to apply to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).

As to claim 16, van Dijk teaches a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:
applying a spectral clustering technique to at least a portion of a similarity graph to generate clusters of geographic sub-regions constituting geographic regions in a geographic area, wherein two geographic sub-regions, represented as vertices in the similarity graph, are linked through a connection in the similarity graph (see e.g., [0010] for constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region similarity graph, [0024] for the clustering engine 135 identifying the other geographic regions by evaluating clusters of geographic regions that were generated using various clustering techniques, e.g., spectral clustering, as will be described in reference to FIG. 3, [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region, and [0038] for the system generating clusters of geographic regions based on the similarity values (304), each geographic region in a cluster having pair-wise similarity values with other geographic regions in the cluster that are greater than a threshold, the system constructing different similarity graphs for different geographic region types, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, each vertex in the similarity graph representing a particular geographic region, e.g., a city, and each edge connecting a first and second vertex).
van Dijk does not specifically disclose performing a tf-idf technique to determine pages of a system associated with a geographic region as potential local suggestions for a user associated with a 
performing a tf-idf technique to determine pages of a system associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region, wherein two geographic sub-regions, represented as vertices in the similarity graph, are linked through a connection in the similarity graph (see e.g., [0031] for a level of geographical partitions referring to a geographical area, having a specific resolution or granularity, and encompassing a geographical location and for example, a zip code, a city that includes the zip code, a region or province that includes the city, and the state that includes the region all being different geographical partitions that essentially form a hierarchy of levels, [0032] for each level of geographical partitions, the social networking system 140 identifying 315 relevant objects, such as pages and the relevant objects representing objects that one located within a geographical partition, such as a zip code, would find relevant, or objects with which one would be interested in interacting, [0035] for the social networking system 140 applying the term frequency-inverse document frequency (tf-idf) algorithm to identify objects specifically relevant to a level of geographical partitions, [0041] for the social networking system 140 ranking 320 the relevant objects associated with a level of geographical partitions, and [0045] for the social networking system 140 blending 360 or merging 360 the ranked relevant objects at each level of geographical partitions to generate a single set of relevant objects to recommend to the user); and
presenting references to at least a portion of the pages as local suggestions to the user (see e.g., [0054] for the selected relevant objects for a user then being presented for display to a user in the social networking system 140 and the system providing a list of recommended objects for the user).

van Dijk in view of Green does not specifically disclose wherein two geographic sub-regions are linked based on a first condition relating to whether the two geographic sub-regions are within a selected radius of one another, wherein the radius is based at least on availability of transportation systems to traverse the geographic area. However, Boskovic teaches
wherein two geographic sub-regions [physical geographical location for the departure/arrival of a user and POI] are linked based on a first condition relating to whether the two geographic sub-regions are within a selected radius of one another, wherein the radius is based at least on availability of transportation systems [public transportation availability/number of rides available] to traverse the geographic area [user’s route] (see e.g., [0028] for the arrangement being configured to determine an area and/or radius of interest around a departure location, destination location, intermediate location (route node) and/or current location of a user and the area and/or radius being utilized to find potentially meaningful POIs of a number of users, taxi stops, location(s) relevant in terms of public transportation such as bus stops, tram stops, train platforms, ferry docks, or metro stations, and/or ride options (e.g. departure, destination or intermediate node locations of ride offers) offered by a number of users in order to facilitate determining the scenario, [0104] for element 1102 in the center of the graphical representation referring to e.g. physical geographical location for the departure location of the preferred journey, for instance, user A being eager to find a ride from street address X to street address Y, and element 1102 representing X then, [0105] for element 1104 referring to an optimum radius determined by the service and inside that radius most if not all relevant locations associated with the members of group A being deemed to reside in the light of the ride request, [0106] for the optimum radius being calculated based on formula: Optimum Radius=[Journey length Multiplier*{(1/Number of TN members within proximity)+Time Multiplier+1/Public Transportation availability Multiplier}]*1/Number of Rides Available, [0107] for availability of rides reducing the radius, [0109] for Public Transportation availability Multiplier being defined such that more public transportation options such as stops available (bigger multiplier) turns into a smaller radius, [0111] for thus, the service analyzing the departure location according to predetermined logic in order to find a radius of relevance, a kind of a geographical filter, for further determination of the transportation sharing scenario, [0112] for element 1106 referring to a public transportation location (e.g. stop), a POI or a ride offer (departure or intermediate node) location of a member of the user A's TN within the current optimum radius, and [0115] for element 1202 referring to destination location of a ride request, the element 1204 referring to the optimum (destination) radius again depending on the availability of rides and e.g. the journey length (distance) generally as was the case with the model of the departure location, and element 300 referring to locations such as end locations of other group A members' journeys, POI locations or public transportation locations that could suit the user A in terms of his/her ride request. A physical geographical location for the departure or arrival of a user is linked to a POI based on a condition relating to whether the physical geographical location for the departure or arrival of the user and the POI are within a selected radius of one another. The radius is based on public transportation availability and the number of rides available to traverse the user’s route.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medium of van Dijk in view of Green wherein two geographic sub-regions are linked based on a first condition relating to whether the two geographic sub-regions are within a selected radius of one another, wherein the radius is based at least on availability of transportation systems to traverse the geographic area, as taught by Boskovic, for the benefit of only including the most meaningful and relevant geographic sub-regions (see e.g., Boskovic, [0028] and [0111]).

As to claim 17, the limitations of parent claim 16 have been discussed above. van Dijk teaches
wherein the geographic sub-regions are cities and the geographic regions are metropolitan areas including the cities (see e.g., [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region and [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).


partitioning the similarity graph by country (see e.g., [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).

As to claim 19, the limitations of parent claim 16 have been discussed above. van Dijk does not specifically disclose wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique. However, Green teaches
wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique (see e.g., [0004] for the social networking system recommending objects, such as pages (e.g., pages representing businesses, brands, or organizations to which users can connect by, for example, "liking" the page), of the social networking system to users of the social networking system based on the location of the user and [0036] for the term frequency for an object being determined based on the number of connections between the object and users located within the level of geographic partitions (e.g., the fan frequency for a page) and the inverse document frequency being the number of locations within a level of geographical locations, such as zip codes within a state or states within a country, with at least one user that has a connection with the object (e.g., the number of zip codes in which the page has been fanned)).


As to claim 20, limitations of parent claim 16 have been discussed above. van Dijk does not specifically disclose applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user. However, Green teaches
applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user (see e.g., [0004] for based on the location of the user, the social networking system identifying levels of geographical partitions encompassing the location of the user, such as neighborhoods, zip codes, cities, counties, regions, states, countries, etc. that encompass the user's primary residence to form a geographical hierarchy and [0039] for the social networking system 140 identifying objects that are unique to a level of geographical partitions to recommend to users based on the locality associated with the object, for example, the social networking system 140 identifying thresholds associated with the local popularity (LP) of an object, and a document frequency (DF) associated with the object, based on the thresholds the social networking system 140 filtering out objects which do not meet the LP and DF thresholds, in one example, the thresholds being determined empirically, the LP associated with an object being determined by identifying the number of connections associated with an object from a level of geographical partitions, and the document frequency characterizing how unique an object is to a level of geographical partitions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medium of van Dijk to apply to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dijk et al. (US Publication No. 2015/0169629) and Green et al. (US Publication No. 2015/0356183) in view of Boskovic (US Publication No. 2012/0290652) as applied to claims 1, 2, and 5-20 above, and further in view of Lokshin et al. (US Publication No. 2010/0049696).

As to claim 3, the limitations of parent claim 1 have been discussed above. van Dijk teaches
linking two geographic sub-regions through a connection (see e.g., [0038] for each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, each vertex in the similarity graph representing a particular geographic region, e.g., a city, and each edge connecting a first and second vertex).
van Dijk and Green in view of Boskovic does not specifically disclose linking two geographic sub-regions further based on a second condition relating to whether the two geographic sub-regions are within a selected number of nearest cities of one another. However, Lokshin teaches
linking two geographic sub-regions [current position of navigation device and city of subset list] further based on a second condition relating to whether the two geographic sub-regions are within a selected number of nearest cities of one another (see e.g., [0031] for as a user of the navigation device 100 enters characters, a binary search being run to find upper and lower boundaries of a matching subset list in the alphabetically sorted GCL, [0032] for the subset list being re-sorted based on the geographic distance between each city name and the current position of the navigation device 100, and [0035] for only the top matching city names from the subset list needed to fill the list screen 300 being initially fetched and displayed on the list screen 300. The top matches, which are the cities nearest the current position of the navigation device, are linked to the current position by being displayed on the screen of the navigation device.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk and Green in view of Boskovic to link two geographic sub-regions further based on a second condition relating to whether the two geographic sub-regions are within a selected number of nearest cities of one another, as taught by Lokshin, for the benefit of minimizing time delay (see e.g., Lokshin, [0035]).

As to claim 4, the limitations of parent claims 1 and 3 have been discussed above. van Dijk teaches
wherein the connection is weighted based on at least one of check-ins by users in the two geographic sub-regions and a distance between the two geographic sub-regions (see e.g., [0036] for the similarity determined for a pair of geographic regions being adjusted based on a geographic distance between the two geographic regions before generating clusters of the geographic regions, in some implementations, the similarity determined for a pair of geographic regions being divided by the geographic distance between the two geographic regions, and in some implementations, the similarity determined for a pair of geographic regions being divided by a square root of the geographic distance between the two geographic regions and [0038] for each edge connecting a first and second vertex having a weight based on a similarity determined for the geographic regions that correspond to the first and second vertices and for example, the weight being the similarity si,j determined as described above).

Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s Response, filed November 4, 2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Boskovic (US Publication No. 2012/0290652).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vellaikal et al. (US Publication No. 2013/0006515) for provided faster streets are available in the vicinity of the POI, it being practical for the selected mode of transportation to use an entry value, like the average speed for the streets matching the POI location to define the initial circular geo-fence radius (see [0167]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666.  The examiner can normally be reached on Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





09-08-2021
/DARA J GLASSER/Examiner, Art Unit 2161                                                                                                                                                                                                        























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161